TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00087-CR


                              Briana Micole Gatson, Appellant

                                              v.

                                The State of Texas, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY
           NO. 09741A1, THE HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Briana Micole Gatson has filed a motion to dismiss her appeal. The

motion is signed by both appellant and her attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                           _________________________________________________
                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: June 28, 2018

Do Not Publish